                                                                                            FILED
                                                                                   2019 Jun-14 PM 03:15
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 FLOYD EDWARD WELLS,                         )
                                             )
       Plaintiff,                            )
                                             )
 v.                                          )   Case No.: 4:19-cv-0320-MHH-SGC
                                             )
 CHEROKEE COUNTY JAIL, et al.,               )
                                             )
       Defendants.                           )

                            MEMORANDUM OPINION
      The magistrate judge filed a report on May 14, 2019, recommending that this

action be dismissed without prejudice for lack of prosecution. (Doc. 6). The

magistrate judge advised the plaintiff of his right to file specific written objections

within 14 days. More than 14 days have passed, and no objections have been filed.

      Having reviewed and considered the materials in the court record, including

the report and recommendation, the Court adopts the magistrate judge’s report and

accepts her recommendation. By separate order, the Court will dismiss this action

for failure to prosecute.

      DONE this 14th day of June, 2019.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
